Citation Nr: 1619388	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-07 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased initial evaluation for right elbow olecranon bursitis with lateral epicondylitis/tendonitis, rated as 10 percent disabling prior to September 13, 2012, and rated as 50 percent disabling thereafter.

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee patellofemoral syndrome.

3.  Entitlement to an initial disability rating in excess of 10 percent for left knee patellofemoral syndrome.


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 2003 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

This appeal was remanded by the Board in June 2014 and July 2015.  During the pendency of the appeal, the RO increased the Veteran's evaluation for the right elbow strain to 50 percent disabling, effective September 13, 2012.  See January 2015 rating decision.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issue is therefore recharacterized as a staged rating.

Also during the pendency of this appeal, the RO granted a separate, noncompensable rating for right elbow supination, effective December 18, 2015.  See January 2016 rating decision.  The Veteran has not disagreed with the rating or effective date of this service-connected disability; thus, it is not before the Board.


FINDINGS OF FACT

1.  Prior to September 13, 2012, the Veteran's right elbow disability more nearly approximates flexion limited to 100 degrees.

2.  From September 13, 2012, the Veteran's right elbow disability manifests in flexion limited to 40 degrees.

3.  The Veteran's right and left knee disabilities, at worst, manifest in limitation of flexion to 60 degrees on the right and 100 degrees on the left, to include on repetition and with objective evidence of painful motion.

4.  The Veteran's right and left knee disabilities manifest in slight instability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for service-connected right elbow olecranon bursitis with lateral epicondylitis/tendonitis, prior to September 13, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Code 5206 (2015).

2.  The criteria for a disability rating in excess of 50 percent for service-connected right elbow olecranon bursitis with lateral epicondylitis/tendonitis, from to September 13, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Code 5206 (2015).

3.  The criteria for a disability rating in excess of 10 percent for service-connected right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Code 5260 (2015).

4.  The criteria for a disability rating in excess of 10 percent for service-connected left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Code 5260 (2015).

5.  The criteria for a separate 10 percent disability rating for slight instability associated with right knee patellofemoral syndrome have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Code 5257 (2015).

6.  The criteria for a separate 10 percent disability rating for slight instability associated with left knee patellofemoral syndrome have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Code 5257 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned disability ratings after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  There is no indication that the Veteran receives or has applied for Social Security Disability Income (SSDI) benefits.

The Veteran was provided a VA medical examinations in February 2008, April 2009, September 2012, and December 2015.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluations are fully informed, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Increased Ratings

A.  Legal Framework

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

      Right Elbow

Disabilities of the elbow are rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5205-5213, contained within the Schedule of ratings - musculoskeletal system.  The Veteran's right elbow olecranon bursitis with lateral epicondylitis/tendonitis (hereinafter "right elbow disability") is rated pursuant to DC 5206, for limitation of flexion of the forearm.  38 C.F.R. § 4.71a.  As the evidence of record shows that the Veteran's right arm is dominant, the ratings identified below will pertain to the major extremity.  See, e.g., December 2015 VA examination report.

Pursuant to DC 5206, a noncompensable rating is warranted where flexion of the forearm is limited to 110 degrees.  A 10 percent rating is warranted where flexion is limited to 100 degrees.  A 20 percent rating is warranted where flexion is limited to 90 degrees.  A 30 percent rating is warranted where flexion is limited to 70 degrees.  A 40 percent rating is warranted where flexion is limited to 55 degrees.  And a 50 percent rating is warranted where flexion is limited to 45 degrees.  A 50 percent rating is the highest rating available under this DC.  Normal range of motion of the elbow is from 0 to 145 degrees.  38 C.F.R. § 4.71a, Plate I.  

The Schedule of ratings - musculoskeletal system, provides additional DCs under which an elbow or forearm disability may be evaluated.  DC 5205 provides ratings for ankylosis of the elbow.  DC 5207 provides ratings for limitation of extension of the forearm.  DC 5208 provides a rating where forearm flexion is limited to 100 degrees and extension is limited to 45 degrees.  DC 5209 provides ratings for elbow flail joint or joint fracture.  DC 5210 provides ratings for nonunion of radius and ulna with flail false joint.  DC 5211 provides ratings for impairment of ulna.  DC 5212 provides ratings for impairment of radius.  And DC 5213 provides ratings for impairment of supination or pronation.

A note following DCs 5205-5213 states that in all the forearm and wrist injuries, multiple impaired finger movements due to tendon tie-up, muscle or nerve injuries, are to be separately rated and combined not to exceed the rating for loss of use of hand.

Painful motion is entitled to at least the minimum compensable rating.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59;  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain, on its own, does not constitute functional loss; it must cause functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 39-42 (2011).




      Knees

Disabilities of the knee are evaluated pursuant to the Schedule of ratings - musculoskeletal system, under the provisions of 38 C.F.R. § 4.71a, DCs 5256 through 5263.  The Veteran's right and left patellofemoral pain syndrome (hereinafter "knee disability") are each rated by analogy pursuant to DC 5299-5260.

Diagnostic Codes (DCs) 5260 and 5261 provide the rating criteria for limitation of knee motion.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  

DC 5260 provides that limitation of knee flexion to 60 degrees is rated as noncompensable; limitation of knee flexion to 45 degrees is rated as 10 percent disabling; and limitation of knee flexion to 30 degrees is rated as 20 percent disabling.  Ratings above 20 percent are available for greater limitations of flexion.  

DC 5261 provides that limitation of knee extension to 5 degrees is rated as noncompensable; limitation of knee extension to 10 degrees is rated as 10 percent disabling; and limitation of knee extension to 15 degrees is rated as 20 percent disabling.  Ratings above 20 percent are available for greater limitations of extension. 

In addition to ratings based on limitation of motion, a separate rating may be assigned for knee instability pursuant to DC 5257.  VAOPGCPREC 23-97.  A 10 percent rating will be awarded for slight instability, a 20 percent rating will be awarded for moderate instability, and a 30 percent rating will be awarded for severe instability.  The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating disabilities; rather than applying a mechanical formula, the Board must evaluate all of the evidence so that its decisions are equitable and just.  See 38 C.F.R. § 4.6.

Pursuant to DC 5258, a 20 percent rating is available for dislocation of semilunar cartilage.   Under DC 5259, a 10 percent rating may be awarded for removal of semilunar cartilage.  Additional ratings are available under DC 5256 for ankylosis of the knees, DC 5262 for impairment of the tibia and fibula, and DC 5263 for genu recurvatum.

Painful motion is entitled to at least the minimum compensable rating.  Burton, 25 Vet. App. 1.

VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Pain, on its own, does not constitute functional loss; it must cause functional loss.  Mitchell, 25 Vet. App. at 39-42.

B.  Analysis

The Veteran seeks increased initial evaluations for his right elbow disability and his right and left knee disabilities.  The Board finds that a higher initial evaluation is not warranted for the right elbow disability.  A higher initial evaluation is also not warranted for the right and left knee disabilities on the basis of limitation of motion, however separate 10 percent ratings pursuant to DC 5257 are warranted for each knee based on slight instability.

The Board will first evaluate the Veteran's right elbow disability and then address the knee disabilities.  The right and left knee disabilities will be discussed together, as each knee generally presents the same symptoms and functional impairments, though any differences will be noted and given consideration in the evaluation.  The Board will conclude with a discussion of whether referral for an extraschedular rating is warranted.

      Right Elbow 

The Veteran's right elbow disability is rated as 10 percent disabling pursuant to DC 5206 prior to September 13, 2012, and it is rated as 50 percent disabling thereafter.  For the reasons that follow, the Board finds that higher ratings are not warranted.

Prior to September 13, 2012, the Board finds that there is a reasonable basis to conclude that the Veteran's right elbow disability more nearly approximates a 10 percent rating on the basis of limitation of motion measurements.  38 C.F.R. §§ 4.3, 4.7, 4.71a, DCs 5206 and 5207.  

The February 2008 and April 2009 VA examinations, as well as the VA treatment records, which the Board finds to be consistent,  showed that the Veteran maintained a full range of motion, including on repetition and without objective evidence of painful motion.  Such measurements correspond to a noncompensable rating pursuant to DC 5206.  38 C.F.R. § 4.71a.  

The test results, as well as the Veteran and her mother's lay statements, additionally reveal that she experiences pain, tenderness, stiffness, swelling, heat, lack of endurance, locking, fatigability, shaky hands, numbness and tingling, muscle weakness in the arm, muscle spasms, and decreased strength.  These symptoms result in functional loss that manifests in difficulty with writing, lifting, getting dressed, bathing, blow drying her hair, and brushing her teeth.  See April 2009 VA examination report; August 2008 Letter from mother; August 2008 Statement in Support of Claim; July 2008 Notice of Disagreement; February 2008 VA examination report.  In essence, the Veteran has difficulty completing activities of daily living due to the functional loss of her right arm.

The February 2008 VA examination report indicated that this functional loss does not result in additional limitation of motion.  The April 2009 VA examination also found that there is no additional functional loss that results in a limitation of motion.  The report did state, however, that pain has a major functional impact.  Given the lay evidence pertaining to functional loss, as well as the April 2009 VA examination reports finding that pain has a major functional impact, the Board resolves all doubt in the Veteran's favor and finds that her right elbow disability more nearly approximates flexion limited to 100 degrees, which corresponds to a compensable, 10 percent rating pursuant to DC 5206.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a; DeLuca, 8 Vet. App. 202.

The Board has considered whether a higher rating is warranted during this portion of the period on appeal; however, the Board finds that there is not a reasonable basis to conclude that the Veteran's right elbow disability more nearly approximates flexion limited to 90 degrees or less, which would correspond to a rating of 20 percent or higher pursuant to DC 5206.  38 C.F.R. § 4.71a.  Such a limitation of motion has not been shown on objective testing at any point during this period on appeal and the competent evidence of record does not show that the Veteran's functional loss manifests to such a degree of limitation of motion.  The Board stresses that it has already resolved reasonable doubt in the Veteran's favor to find that the right elbow disability approximates the criteria corresponding to a 10 percent rating, and the Board cannot reasonably conclude that the disability results in a greater level of functional impairment.  The Board also notes that there is no objective evidence of painful motion on testing.  All reasonable doubt has already been resolved in the Veteran's favor; a higher, 20 percent rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board has considered whether a further staging of the Veteran's rating is warranted.  The evidence shows that the Veteran's right elbow disability has resulted in a relatively consistent level of functional impairment during this portion of the period on appeal.  The Board has also reviewed the September 2012 VA examination report and found that it shows a clear increase in severity of the disability, and the findings of that examination report are not consistent with the earlier evidence.  This is consistent with the Veteran's allegations that her disability had worsened.  Thus, the Board concludes that the date of the September 2012 VA examination is an appropriate demarcation line between the levels of severity of the Veteran's right elbow disability, and that prior to September 2012 further staging of her disability rating is not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2008); Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

The Board has also considered whether the Veteran may be entitled to a rating in excess of 10 percent during this portion of the period on appeal based on a different DC for rating the elbow and forearm.  See 38 C.F.R. § 4.71a, DCs 5205, 5207-13.  In assessing this possibility, the Board is cognizant that a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise, which section 4.71a does not.  See Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010).  While the Board recognizes that it has assigned a 10 percent rating based on limitation of motion under DC 5206, and that arguably a similar rating could be assigned under DCs 5207 or 5213 for limitation of extension or impairment of pronation or supination, respectively, the ratings under those DCs would not be in excess of 10 percent, and additional separate ratings are not warranted pursuant to Cullen, supra.  See, also, 38 C.F.R. § 4.14.  The Board also finds that the pertinent DCs, other than DC 5207 and 5213, are not for application.

In summary, the Board finds that there is a reasonable basis to conclude that the Veteran's right elbow disability more nearly approximates the criteria corresponding to a 10 percent rating, but no higher, pursuant to DC 5206 for the period prior to September 13, 2012.  Reasonable doubt has been resolved in the Veteran's favor where possible.  A higher rating for this portion of the period on appeal is not warranted. 

From September 13, 2012, the Board finds that there is a reasonable basis to conclude that the Veteran's right elbow disability approximates limitation of flexion to 40 degrees, corresponding to a 50 percent rating pursuant to DC 5206.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  This conclusion is supported by the findings of the September 2012 VA examination report, which found that flexion was limited to 40 degrees.  The examination report did not find any additional limitation of motion on repetition, and also did not find that the Veteran's functional loss, as caused by the same symptoms as noted in the analysis above, results in any additional limitation of motion.  DeLuca, 8 Vet. App. 202.  The Board has considered the most recent December 2015 VA examination report; however, the findings contained therein show that the Veteran's level of impairment more nearly approximates the criteria corresponding to a disability rating less than 50 percent.  38 C.F.R. § 4.71a, DC 5206.  Thus, the Board will resolve reasonable doubt in the Veteran's favor and conclude that the findings of the September 2012 VA examination report more accurately represent the Veteran's level of impairment for the entire portion of this appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  A 50 percent rating, but no higher, is warranted.

As a 50 percent rating is the highest rating available pursuant to DC 5206, a higher schedular rating under this DC is not available.

The Board has also considered whether a higher rating may be warranted based on a different DC for rating the elbow or forearm.  See 38 C.F.R. § 4.71a, DCs 5205, 5207-5213.  DCs 5205 and 5209 provide ratings in excess of 50 percent for ankylosis and impairment of flail joint, respectively; however, the evidence does not show that either condition is present and therefore those DCs are not for application.

The Board has considered whether a staging of the Veteran's rating during this portion of the appeal period is warranted; however, it has found that the Veteran's level of impairment more nearly approximates the criteria corresponding to a 50 percent rating pursuant to DC 5206 for the entirety of this portion of the appeal period.  Because of the consistency of the Veteran's impairment, and because a 50 percent rating is the highest rating available pursuant to DC 5206, the Board finds that further staging of the rating is not warranted.  See Hart, 21 Vet. App. 505; Fenderson, 12 Vet. App. at 126-27.

In summary, the Board finds that there is a reasonable basis to conclude that the Veteran's right elbow disability approximates the criteria corresponding to a 50 percent rating, but no higher, pursuant to DC 5206 for the period from September 13, 2012.  Reasonable doubt has been resolved in the Veteran's favor where possible.  A higher rating for this portion of the period on appeal is not warranted. 

      Right and Left Knee

The Veteran's right and left knee disabilities are assigned a 10 percent rating pursuant to DC 5299-5260.  For the reasons that follow, the Board finds that a rating in excess of 10 percent is not warranted on the basis of limitation of motion but separate 10 percent ratings are warranted for each knee on the basis of slight instability.

Throughout the entirety of the period on appeal, the Board finds that there is a reasonable basis to conclude that the Veteran's right and left knee disabilities each warrant a 10 percent rating pursuant to DC 5260 based on limitation of flexion. 38 C.F.R. § 4.71a.  This conclusion is supported by the findings of the VA examinations of record, as well as the VA treatment records, which are consistent.  

The February 2008 and April 2009 VA examination reports revealed that the Veteran's knees each exhibited a normal range of motion.  Such measurements approximate the criteria corresponding to a noncompensable rating pursuant to DCs 5260 and 5261 for limitation of flexion and extension, respectively.  38 C.F.R. § 4.71a.  However, the examination reports also noted objective evidence of painful motion in each knee throughout the range.  Therefore, in accordance with section 4.59, the Board finds that these examinations show that the Veteran's right and left knee disabilities warrant the minimal compensable rating, a 10 percent rating, pursuant to DC 5260.  See 38 C.F.R. § 4.71a.

The Board has also reviewed the more recent September 2012 and December 2015 VA examinations.  The September 2012 VA examination report presented the Veteran's worst objective testing measurements during the appeal period, with flexion limited to 60 degrees in the right knee and 100 degrees in the left knee, to include on repetition and with objective evidence of painful motion.  The examination reports showed normal extension in both knees.  Again, the Board finds that these measurements correspond to a noncompensable rating pursuant to DCs 5260 and 5261; however, the objective evidence of painful motion warrants the assignment of a 10 percent rating pursuant to DC 5260.  See 38 C.F.R. §§ 4.59, 4.71a.  Thus, in summary, for the entire period on appeal, the Veteran's left and right knee disabilities have shown objective evidence of painful motion, corresponding to a 10 percent rating pursuant to DC 5260.

A higher 20 percent rating is warranted where there is limitation of flexion to 30 degrees or limitation of extension to 15 degrees.  38 C.F.R. § 4.71a, DCs 5260, 5261.  As such measurements have not been shown at any point during the period on appeal, a higher, 20 percent rating is not warranted.

In evaluating the Veteran's limitation of motion, the Board has also considered the DeLuca criteria.  8 Vet. App. 202.  The Veteran has alleged functional loss manifested in difficulty with ambulation, prolonged sitting and standing, occasional walking with a limp, and less movement in the right knee.  The September 2012 and December 2015 VA examination reports noted that the Veteran's knees do cause functional loss due to lessened movement than normal, weakened movement, incoordination, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weightbearing.  The September 2012 VA examination report indicated that the functional loss does not result in additional limitation of motion.  The December 2015 VA examination report indicated that the functional loss did result in additional limitation of motion, restricting flexion to 120 degrees in both knees.  These findings do not approximate a level of limitation of motion that corresponds to rating in excess of 10 percent pursuant to DCs 5260 or 5261.  38 C.F.R. § 4.71a.  Accordingly, a higher, 20 percent rating is not warranted for either knee.

The Board has also considered whether it may be appropriate to rate the Veteran's knee disabilities under other DCs.

The Veteran has alleged to experiencing instability, giving way, locking, popping, and trouble with balance, noting that she has fallen down the steps at her home.  See, e.g., August 2008 Statement in Support of Claim.  She also reports that she uses a knee brace.  A review of the examination reports shows no evidence of subluxation, and instability testing has returned negative.  However, the September 2012 VA examination did provide some support to the Veteran's allegations in that it found that she ambulates with a slight antalgic gait without the use of an assistive device.  In light of this evidence, the Board finds the Veteran's statements with regard to joint instability to be competent and credible.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, after resolving all doubt in the Veteran's favor, the Board finds that there is a reasonable basis for concluding that the Veteran's left and right knee disabilities manifest in slight instability, corresponding to a separate 10 percent rating for each knee pursuant to DC 5257.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.71a.  Because these findings tend to indicate infrequent episodes with minimal impact on daily functioning, a higher 20 percent rating for moderate instability in not warranted for any portion of the appeal period.

A separate rating is not warranted pursuant to DCs 5258 or 5259 for dislocation or removal of semilunar cartilage, respectively.  While the Board is aware that the Veteran has reported that her knees lock, and that the December 2015 examination revealed mild recurrent effusion of the right knee, all of the VA examinations of record have been consistent in finding that the Veteran does not have a meniscal condition.  Accordingly, the evidence weighs against a finding that such condition exists.  There is no doubt to be resolved; a separate rating pursuant to DCs 5258 or 5259 are not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.71a.

Lastly, the evidence of record has not shown that either knee experiences ankylosis, impairment of the tibula or fibula, or genu recurvatum, and therefore DCs 5256, 5262, and 5263, respectively, are not for application.

In summary, the Board finds that the Veteran's limitation of motion in each knee warrants 10 percent ratings pursuant to DC 5260 and that the Veteran is also entitled to separate 10 percent ratings pursuant to DC 5257 for slight instability in each knee.  The Board finds that these levels of impairment and their corresponding disability ratings have been consistent throughout the period on appeal and therefore staged ratings are not warranted.  See Hart, 21 Vet. App. 505; Fenderson, 12 Vet. App. at 126-27.

      Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) if the first two steps show that the rating schedule is inadequate then the final step requires the disability to be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Limiting referrals for extraschedular evaluation to considering a veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the veteran's other disabilities.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, referral for extraschedular consider may also be made to consider the compound/combined impact of multiple service-connected disabilities.  See id.

Here, the Veteran's right elbow and right and left knee symptomatology, individually, has been considered by their respective schedular criteria.  Where the schedular criteria focused on objective measurements such as limitation of motion, other symptoms were also considered as to their impact of functional loss in accordance with DeLuca, supra.

The Board does note that the Veteran and her mother have alleged additional symptoms resulting from a combination of these service-connected disabilities that lay outside the purview of the schedular rating of musculoskeletal disabilities.  These include slight undesirable weight gain, depressing emotions, subjective impairment of occupational performance, and trouble sleeping.  While the Board recognizes that these represent extra-schedular symptoms, it does not find that they result in other indicia of an exceptional or unusual disability picture, as may be shown by marked interference with unemployment or frequent hospitalization.  To that end, the Veteran's symptoms have not resulted in hospitalization and she has remained gainfully employed, missing few days due to these disabilities.  Accordingly, the Board finds that the second Thun criterion is not met.  Referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321.


ORDER

A disability rating in excess of 10 percent for service-connected right elbow olecranon bursitis with lateral epicondylitis/tendonitis, prior to September 13, 2012, is denied.

A disability rating in excess of 50 percent for service-connected right elbow olecranon bursitis with lateral epicondylitis/tendonitis, from September 13, 2012, is denied.

A disability rating in excess of 10 percent for service-connected right knee patellofemoral syndrome is denied.

A disability rating in excess of 10 percent for service-connected right left patellofemoral syndrome is denied.

A separate 10 percent disability rating for slight instability associated with right knee patellofemoral syndrome is granted.

A separate 10 percent disability rating for slight instability associate with left knee patellofemoral syndrome is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


